DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa [JP 2009038874] in view of Kitahara [US 4,227,164] and in further view of Motoyanagi et al. [US 2015/0270764].
Claim 1, Ishikawa discloses a rotary solenoid [figure 1] comprising: a fixed body portion having a casing [2/22] in which a pair of bearing portions [41] positioned on front and rear sides are provided [figure 2]; and a movable body portion [5] having a rotation shaft [4] rotatably supported by the pair of bearing portions [41], wherein the fixed body portion includes: the casing [2/22] formed of a magnetic material [lines 246-249, pages 6-7]; and a coil [3] of which the surface orthogonal to an axial direction of the rotation shaft is fixed to an inner surface of the casing [figures 1 and 2], and wherein the movable body portion [5] includes: a rotor yoke [6] having one end fixed to the rotation shaft [4]; and a magnet portion [51] having a pair of magnets [52/53] fixed to an opposing surface positioned on the other end side of the rotor yoke serving as a surface opposing the coil [3] and disposed along a rotation direction of the opposing surface [figures 1 and 2], and the fixed body portion and the movable body portion share a pair of restricting stopper mechanisms [8] that restrict a rotation angle range of the movable body portion by making contact with each other [figure, lines 280-280, page 7] .
Ishikawa fails to teach the use of an air-cored coil.
Kitahara teaches that a rotary solenoid can be built with either a coil [10] surrounding a magnetic core [8/9; col. 2 lines 40-45; figure 1] or as a coreless coil [10; 2 lines 40-45, figures 5 and 8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotary solenoid of Ishikawa to use an air-cored (coreless) 
Ishikawa in view of Kitahara discloses fails to teach wherein the casing shares a self- holding mechanism that attracts the movable body portion at a first position and a second position at both ends of the rotation angle range to hold the position of the movable body portion, wherein the self-holding mechanism includes an attracting piece portion that protrudes from a portion of the casing, wherein the magnet and the attracting piece portion are disposed in such a positional relation that the magnet and the attracting piece portion do not overlap each other in the axial direction
Motoyanagi et al. teaches a rotary solenoid wherein the casing [10] shares a self- holding mechanism [6] that attracts the movable body portion at a first position and a second position at both ends of the rotation angle range to hold the position of the movable body portion [paragraph 0054], wherein that the self-holding mechanism [6] includes an attracting piece [6] portion that protrudes from a portion of the casing [10; figure 1], wherein the magnet [4] and the attracting piece portion [6] are disposed in such a positional relation that the magnet [4] and the attracting piece portion [6] do not overlap each other in the axial direction [defined by shaft 2].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the self-hold mechanism of Motoyanagi et al. in the rotary solenoid of Ishikawa as modified in order to hold the movable body in either end position without need of energizing the coil and thereby save power.

Claim 5, Ishikawa as modified discloses the rotary solenoid according to claim 1, wherein Ishikawa discloses that the movable body portion [5] includes a movable block portion formed of a non-magnetic material [lines 141-142, page 4], holding the rotor yoke [6] and the magnet portion [51] by being fixed to the rotation shaft [4].
Claim 6,  Ishikawa as modified discloses the rotary solenoid according to claim 5, wherein Ishikawa discloses that the movable block portion [5] has a pair of restricting surface portions [the lateral sides of 5] that makes contact with an inner surface [8] of the casing [2/8/22] to form a pair of the restricting stopper mechanisms [figure 4].
Claim 9, Ishikawa as modified discloses the rotary solenoid according to claim 8, wherein Motoyanagi et al. teaches that a shortest distance in the axial direction between the magnet [4] and the attracting piece portion [6] is set to be smaller than a thickness of the magnet [4] in the axial direction [figure 7].
Claim 11, Ishikawa as modified discloses the rotary solenoid according to claim 7, wherein Ishikawa discloses that a shortest distance between an end in the rotation direction of the rotor yoke [6] at the first and second positions and the inner surface [22] of the casing and a shortest distance between an end in the rotation direction of the magnet [7] at the first and second positions and the inner surface of the casing [22] are set to be smaller than the thickness of the magnet [7] in the axial direction figure 6].  

	Claim 13, Ishikawa as modified discloses the rotary solenoid according to claim 1, wherein Kitahara teaches the fixed body portion includes a fixed block portion formed of a non-magnetic material, holding the air-cored coil [lines 40-45, by replacing the magnetic core of Ishikawa with the resin core of Kitahara to create a coreless coil as previously combined in claim 1].
Claim 14, Ishikawa as modified discloses the rotary solenoid according to claim 1, wherein Ishikawa discloses that the movable body portion [5] includes a movable block portion formed of a non-magnetic material [lines 141-142, page 4], holding the rotor yoke [6] and the magnet portion [51] by being fixed to the rotation shaft [4].
Claim 15, Ishikawa as modified discloses the rotary solenoid according to claim 9, wherein Motoyanagi et al. teaches that the magnet [4] and the attracting piece portion [6] is disposed in such a positional relation that the magnet [4] and the attracting piece portion [6] do not overlap each other in the axial direction [defined by shaft 2].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa [JP 2009038874] in view of Kitahara [US 4,227,164] and Motoyanagi et al. [US 2015/0270764], as applied to claim 3 above, and in further view of Miyazawa et al. [US 5,952,760].

Miyazawa et al. teaches that a coil can be mounted to a fixed block portion [12] that has a component holding portion [figure 7-8, portions which hold terminal pins 12a, 12b and 12c] that holds one or two or more circuit components [12a,12b and 12c] connected to the air-cored coil.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a component holding portion on the fixed block of Ishikawa as modified as taught by Miyazawa et al. in order to facilitate assembly or the device by providing terminals to easily connect the coil to power.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa [JP 2009038874] in view of Kitahara [US 4,227,164], in view of Kirihara et al. [US 2013/0249326]  and in further view of Pihl [US 3,680,083]
Claim 16, Ishikawa discloses a rotary solenoid [figure 1] comprising: a casing [2/22] having a front side, a rear side and a sidewall extending between the front side and rear side [figure 1], the casing made of magnetic material [lines 246-249, pages 6-7]; a pair of bearing portions [41], one of the pair of bearing portions on each of the front side and rear side of the casing [figure 1]; a movable body portion [5] having a rotation shaft [4] rotatably supported by the pair of bearing portion [41]; a coil [3] of which the surface orthogonal to an axial direction of the rotation shaft is fixed to an inner surface of the front side of the casing [figures 1 and 2]; and wherein the movable body portion [5] includes: a rotor yoke 
Ishikawa fails to teach the use of an air-cored coil.
Kitahara teaches that a rotary solenoid can be built with either a coil [10] surrounding a magnetic core [8/9; col. 2 lines 40-45; figure 1] or as a coreless coil [10; 2 lines 40-45, figures 5 and 8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotary solenoid of Ishikawa to use an air-cored (coreless) coil as taught by Kitahara since both are well-known coil configuration in the art and simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
Ishikawa in view of Kitahara fails to teach a fixed block portion in the casing, wherein the fixed block portion has a component holding portion, the component holding portion being a channel formed on the fixed block portion.
Kirihara et al. teaches a rotary solenoid [figure 1] comprising a fixed block portion [bobbin 142] formed of a non-magnetic material in a casing [111/112], wherein the fixed block portion [142] has a component holding portion [144], the component holding portion [144; paragraph 0066] being a channel formed on the fixed block portion [142; figure 12],
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the fixing block with a component holding portion as taught by 
Ishikawa in view of Kitahara and Kirihara et al. fails to specifically teach that the fixed block portion (bobbin) is made of non-magnetic material.
Pihl teaches an electromagnetic device wherein a coil () is wound about a bobbin made of non-magnetic material [col. 2 lines 60-66].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the fixed block portion (bobbin) of Ishikawa in view of Kitahara and Kirihara et al. from non-magnetic material as taught by Pihl as this is a well known- material to electrical isolate the winding and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 17, Ishikawa  as modified discloses the rotary solenoid according to claim 16, wherein Pihl teaches that the fixed block portion is made of insulating material [col. 2 lines 60-66].  
Claim 18, Ishikawa  as modified discloses the rotary solenoid according to claim 16, wherein Pihl teaches that the fixed block portion is made of resin [col. 2 lines 60-66].  
Claim 19, Ishikawa  as modified discloses the rotary solenoid according to claim 16, Kirihara et al. further teaches comprising a circuit component [temperature fuse; 
Claim 20, Ishikawa  as modified discloses the rotary solenoid according to claim 16, wherein Kirihara et al. further teaches that the fixed block portion comprises a top edge, a bottom edge and a pair of side edges, and wherein the channel is formed by a wall extending outwardly from the fixed block portion between the pair of side edges [figure 12].

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant contends that Motoyanagi et al. does not disclose the features in currently amended claim 1, previously recited in claims 7, 8 and 10.
“In the rejection of claims 7, 8 and 10, now canceled, Motoyanagi is relied on for disclosing a self-holding mechanism 6 including an attracting piece protruding from the casing, such that the magnet 4 and attracting piece 6 do not overlap in the axial direction. Motoyanagi discloses the magnet and the complementary pole of the magnetic material not overlapping in the axial direction. However, the force in the axial direction becomes dominant, so torque for holding the moving part is hardly generated.”
 In response, Applicant agrees that Motoyanagiet al. discloses the magnet and the complementary pole of the magnetic material not overlapping in the axial direction.  This functions as the claimed magnet self-holding mechanism in claim 1.
Motoyanagi et al. “[0054] Especially, in the condition where the oscillating arm 3 is stopped at one of the ends of the swing distance, a holding force of a certain extent can be maintained even when energization is stopped (non-energization). Namely, with reference to FIG. 7, since the two interpoles 6 of the right side that sandwich the permanent magnet 4, the case 10 and the plate 11 form the shortest magnetic path, a strong magnetic attraction force can be generated by the residual magnetic flux of the 
Although Applicant states that “the force in the axial direction becomes dominant, so torque for holding the moving part is hardly generated”, the force generated is enough to function as a magnet self-holding mechanism which is all that is required in the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837